MEMORANDUM OPINION
The only issue in this appeal is whether the plaintiff, First Congregational Church of Laconia, is entitled, as it argued below, to an exemption for 1981 real estate taxes under RSA 72:23, V-a (Supp. 1981) on a 17-acre tract of land it owns in the town of Gilmanton.
The case was submitted to a Master (Robert A. Carignan, Esq.) with a stipulation of facts, and his recommendation that the tax exemption be denied was approved by the Superior Court (Cann, J.). We affirm.
*344It is agreed that the only use made of the land in 1981 was by a Boy Scout troop affiliated with the plaintiff. The scouts used the land three or four times for outings. Relying upon the standards set down in Nature Conservancy v. Nelson, 107 N.H. 316, 319-20, 221 A.2d 776, 778-79 (1966), the master found that the use made of the land was “negligible and insignificant” and ruled that the plaintiff had failed to meet the use and occupancy requirements of the statute.
Our review of the record indicates that the evidence before the master supported his findings of fact and that he committed no errors of law. See Appeal of C.H.R.I.S.T., Inc., 122 N.H. 982, 984, 455 A.2d 1006, 1007 (1982).

Affirmed.

Batchelder, J., did not sit.